Citation Nr: 1716942	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-44 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 1987 and again from September 1987 to July 1990.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran indicated on his October 2010 VA Form 9 that he wished to testify at a Board videoconference hearing.  In March 2017 correspondence, he withdrew the hearing request.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service, including from artillery fire given his military occupational specialty (MOS) of heavy anti-armor weapons infantryman.

2.  The medical evidence shows that the Veteran had some hearing loss during service, with a significant threshold shift during service, and has a current diagnosis of bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


		

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he was exposed to loud noise during service, including gunfire and artillery fire during his military service.  Specifically, in a December 2009 statement, the Veteran indicated that his MOS was antitank gunner and that he was exposed to constant loud noises in service, most often without earplugs, for approximately 11 years. 

The Veteran's personnel records confirm that his MOS was heavy anti-armor weapons infantryman.  As such, the Veteran's alleged in-service noise exposure is conceded.  

While the Veteran's service treatment records appear to be incomplete, they do contain two different audiometric evaluations which do show some hearing loss.  Specifically, an October 1982 audiometric evaluation shows the following:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
25
15
25
15
Left Ear
25
25
20
35
25

A November 1987 audiometric evaluation shows the following:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
25
35
35
35
Left Ear
35
25
30
35
25

The Veteran submitted a claim for service connection for bilateral hearing loss in April 2009.  In connection, he was afforded a VA audiological examination in September 2009.  Audiometric testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
25
40
50
50
Left Ear
20
25
40
45
40

Puretone Threshold Average
Right Ear
50
Left Ear
41.25

Speech discrimination
Right Ear
100%
Left Ear
100%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The September 2009 VA examiner reviewed the claims file and noted that the Veteran had mild hearing loss in 1987 but that there were no audiometric testing results at enlistment or separation.  The Veteran reported a history of middle ear infections, prior to, during, and after military service.  Specifically, the Veteran reported that he was treated for a right eardrum problem in 1987-88 and was treated for ear infections again in 1996 and 2007.  The Veteran reported a history of in-service noise exposure to include exposure to artillery, tanks, and gunfire.  The examiner reported that the configuration of the 1987 in-service audiometric results was not consistent with noise induced hearing loss.  The examiner also indicated that she could not render an opinion as to the etiology or the Veteran's bilateral hearing loss without resorting to mere speculation.  

In this case, medical evidence shows a current bilateral hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  The evidence also suggests a link between this hearing loss and the Veteran's military service.  In this regard, the Veteran alleges military acoustic trauma including artillery, tanks, and gunfire.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, based upon the evidence available, the Board presumes the occurrence of the Veteran's in-service acoustic trauma.  Moreover, while the October 1982 and November 1987 in-service audiometric examinations do not show hearing loss pursuant to 38 C.F.R. § 3.385, they do demonstrate some hearing loss in service.  Furthermore, in comparing the October 1982 and November 1987 audiometric findings, there appears to be a significant threshold shift of the Veteran's hearing during his service.  Hensley, 5 Vet. App. at 155 (the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.).  

While the September 2009 VA examiner stated that she was unable to determine whether a relationship exists between the Veteran's current hearing loss and exposure to hazardous noise in service, an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, in light of the in-service findings of some hearing loss as well as the Veteran's competent and credible reports regarding his in-service noise exposure and current bilateral hearing loss, the Board will resolve all doubt in his favor and find that service connection for bilateral hearing loss is warranted.   


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


